Citation Nr: 0512923	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-16 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension and a 
stroke.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to April 
1959.

These matters come to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The veteran has reported having hemorrhoids, which he 
believes began in service.  Because this issue has not yet 
been addressed by the RO, it is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran did not serve in combat while in service.

3.  The claim of entitlement to service connection for PTSD 
is not supported by credible corroborating evidence of the 
claimed stressor having actually occurred.

4.  The preponderance of the probative evidence indicates 
that hypertension and the resulting pontine stroke are not 
related to an in-service disease or injury, including 
exposure to radar, or a service-connected disability.
CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2004).

2.  Hypertension and the resulting pontine stroke were not 
incurred in or aggravated by active service, the hypertension 
may not be presumed to have been so incurred, nor is the 
hypertension due to or the proximate result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims to have PTSD that was caused by in-flight 
emergencies and racial discrimination that he experienced 
while in service.  He contends that his hypertension, which 
resulted in a stroke in 1993, was caused by his exposure to 
radar as a radar operator while in service or, alternatively, 
that the hypertension is secondary to PTSD.
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in August 2001 and February 
2002 by informing him of the provisions of the VCAA and the 
specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
to advise VA of or submit any evidence that was relevant to 
the claim.  The RO instructed him to identify any evidence 
that was relevant to his claim, and to provide signed 
authorizations for each medical care provider so that VA 
could obtain that evidence on his behalf.  The RO informed 
him that although VA would make reasonable efforts to obtain 
the evidence he identified, it was ultimately his 
responsibility to provide the evidence in support of his 
claim.

The veteran has also been provided a copy of the appealed 
rating decision, a statement of the case, and a supplemental 
statement of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the requirement 
to submit evidence that established entitlement to service 
connection.  In these documents the RO also informed him of 
the cumulative evidence previously provided to VA or obtained 
by VA on his behalf, and any evidence he identified that the 
RO was unable to obtain.  The Board finds that in all of 
these documents the RO informed him of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claim.  Quartuccio, 16 Vet. 
App. at 187.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained certification from the National Personnel 
Records Center (NPRC) that the veteran's service medical and 
personnel records are presumed to have been destroyed in the 
fire at that facility in 1973, except for the report of his 
examination on separation from service in March 1959.  The RO 
has obtained the private and VA treatment records he 
identified, and requested verification of his claimed 
stressors from the United States Armed Services Center for 
Unit Records Research (CURR).  

The evidence of record indicates that the veteran is 
receiving disability benefits from the Social Security 
Administration (SSA).  He stated, however, that he was 
awarded disability benefits for the residuals of the stroke 
he experienced in 1993, which was caused by hypertension.  As 
will be shown below, there is no evidence of him having had 
hypertension prior to 1976.  The SSA records are not, 
therefore, shown to be relevant to an issue on appeal.  See 
Gobber V. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to 
assist is not a license for a "fishing expedition" to 
determine if there might be some unspecified information 
which could possibly support a claim).

The RO has not provided the veteran a VA medical or 
psychiatric examination, or obtained a medical opinion 
regarding the claimed relationship between hypertension and 
radar exposure or PTSD.  Regarding the claim for service 
connection for PTSD, his VA treatment records include the 
report of an April 2002 VA psychological evaluation showing 
that he has PTSD, which will be accepted in lieu of a 
compensation examination.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA is not required to provide a medical 
examination or obtain a medical opinion if the record does 
not already contain evidence of an in-service event, injury, 
or disease.  That development is not required because "a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease."  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004), citing Paralyzed Veterans of America, 
et. al., v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1356 (Fed. Cir. 2003).  

The NPRC provided certification that there is no evidence of 
the veteran's exposure to non-ionizing radiation (radar) 
while in service.  As will be shown below, the Board has 
denied entitlement to service connection for PTSD.  The 
veteran's claim for service connection for hypertension, and 
the resulting stroke, is not, therefore, supported by 
probative evidence of an in-service disease or injury, or a 
service-connected disability.  For these reasons the Board 
finds that a medical examination and/or opinion is not 
required in this case because no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Duenas, 18 Vet. App. at 517.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  He has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).  

Where a veteran served for 90 days in active service, and a 
cardiovascular disease, including hypertension, develops to a 
degree of 10 percent or more within one year from the date of 
separation from service, such disease may be service 
connected even though there is no evidence of such disease in 
service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the incurrence or aggravation of a disease or 
injury in service or during the presumptive period; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2004).  With 
respect to secondary service connection, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
current disability.  See Wallin v. West, 11 Vet. App. 509, 
512 (1998).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.
Analysis
PTSD

The veteran claims to have PTSD as a result of the affects of 
segregation that he experienced when he was assigned to 
technical school in Mississippi in 1955; being discriminated 
against because of his race in promotions; having to fly 
during bad weather; having an engine catch fire when the 
aircraft was going down the runway; and being prepared to 
bail out of the plane when it suddenly lost altitude.  He 
reported incidents of what he characterized as "sabotage," 
in that the plane he was on caught fire, holes were found in 
the fuselage of a plane, and wires to emergency bells had 
been cut, so that he found it very uncomfortable to have to 
fly after separation from service.  He also claims to have 
become claustrophobic from being in an airplane for many 
flights.  He stated that he was not aware of these problems 
until he started writing a book about his life history, when 
recounting the events again caused him significant stress.

As an initial matter the Board finds that the veteran did not 
serve in combat while in service, nor does he so claim.  
Because he did not serve in combat, corroborating evidence of 
the claimed in-service stressor(s) having actually occurred 
is required.  Doran, 6 Vet. App. at 288-89.

As previously stated, the veteran's service personnel records 
are not available, and are presumed to have been destroyed in 
the fire at the NPRC in 1973.  His discharge certificate 
shows that his military occupational specialty (MOS) was 
aircraft control and warning operator, and that he was 
assigned to the 961st Airborne Early Warning and Control 
Squadron at Otis Air Force Base when he was separated from 
service in April 1959.

He has reported specific incidents as in-service stressors.  
In one event he was on board the aircraft when the plane 
suddenly lost altitude and dropped what he estimated to be a 
thousand feet, at night when they were over the Atlantic 
Ocean.  He stated that the bail-out signal sounded to 
evacuate the aircraft, and that they had donned parachutes 
and were at the door ready to jump when the alert ended.  He 
stated that he had nightmares of the plane crashing or 
falling into the ocean since then, and that he is scared of 
flying.  He stated that this event occurred late in 1955 or 
early in 1956.

The second incident consisted of a plane numbered 55-0123 
catching fire on take-off.  This was frightening to him 
because he had flown on the same aircraft a number of times, 
shortly before the fire occurred.  In another incident the 
crew had to abort their planned mission three times because 
of problems with the aircraft.

The RO provided the veteran's statements to the CURR in order 
to obtain verification of the claimed stressors.  The CURR 
responded in a report received in April 2003 that the 
information provided by the veteran was insufficient to 
obtain verification.  The CURR director stated that they were 
unable to locate any information about the aircraft numbered 
55-0123 having burned on the runway.

The veteran presented a statement from his spouse in which 
she stated that he had had the same nightmare since he was 
separated from service, that he was claustrophobic, and that 
he had been anxious and depressed.  She stated that he had 
related to her a number of incidents that had occurred during 
service, but she did not know him at the time.

The veteran also presented statements from two of his 
sisters.  One sister stated that while in service he had 
difficulty sleeping, and that she later found out that he had 
been involved in a "near miss" flight.  She also stated 
that he had become claustrophobic.  His other sister reported 
that he stayed with her while he was in service, at which 
time he was unable to sleep, and he was uncomfortable being 
in a closed area.  She stated that he had told her about an 
incident that occurred in Mississippi in which he was afraid 
he was going to be killed (not observing the segregation laws 
then in effect), and another incident in which his plane fell 
from the sky.  She reported that his godmother had called his 
commanding officer regarding him having been denied a 
promotion around 1956.  Neither statement constitutes 
corroborating evidence of the claimed events having occurred, 
in that both sisters reported that they were recounting what 
the veteran had told them sometime after the fact and neither 
had any first-hand knowledge of the events having actually 
occurred.

The veteran requested a statement from an officer he served 
under regarding the incident in which the plane suddenly lost 
altitude.  The Lieutenant Colonel, Retired, stated that he 
had no knowledge of any "deviation from normal procedure" 
while he was at Otis Air Force Base, where the veteran was 
stationed.  This statement does not, however, constitute 
verification of the event claimed by the veteran having 
actually occurred in that the individual did not otherwise 
describe "deviation from normal procedure."

The veteran apparently conducted an Internet search in order 
to find other servicemembers who could verify the events he 
reported.  He submitted a copy of an electronic mail from an 
individual who described an aircraft suddenly losing 
altitude, but the individual was unable to remember when it 
occurred or the units involved, and there is no way of 
determining whether it was the same event reported by the 
veteran or if the individual providing the statement was even 
in service.

As the evidence above shows, none of the in-service stressors 
reported by the veteran have been verified, and many of them 
are not subject to verification.  See Cohen v. Brown, 10 Vet. 
App. 128, 134 (1997) ("Anecdotal incidents, although they 
may be true, are not researchable.  In order to be 
researched, incidents must be reported and documented.").  
The Board finds, therefore, that the claim for service 
connection for PTSD is not supported by corroborating 
evidence showing that any of the claimed stressors actually 
occurred.

The April 2002 VA psychological evaluation resulted in a 
diagnosis of PTSD.  That diagnosis, however, was based on the 
veteran's characterization of his primary trauma as the 
incident in which the airplane he was flying in having an in-
flight emergency, in which he feared that he was going to 
have to bail out of the aircraft.  The second incident 
involved an aircraft exploding, which the veteran had 
recently flown in.  Neither incident has been verified by any 
corroborating evidence.  Because the diagnosis of PTSD was 
based on reported events that have not been verified, the 
evaluation report is not probative of the veteran actually 
having PTSD.  See Elkins v. Brown, 5 Vet. App. 474, 478 
(1993) (a medical opinion that is based on the veteran's 
recitation of medical and service history, and not his 
documented history, is not probative).

The veteran's representative contends that the in-service 
events reported by the veteran constitute "personal 
assaults" warranting the special development and 
verification procedures outlined in 38 C.F.R. § 3.304(f)(3).  
None of the events described by the veteran, however, 
indicate that he was subjected to a personal assault.  
Although he may have been verbally harassed when he did not 
comply with the segregation rules in place when he was in 
Mississippi in 1955, he did not indicate that he or anyone 
else was physically harmed or threatened with physical harm.  
One of the criteria for a diagnosis of PTSD is that the 
veteran was (1) "exposed to a traumatic event" in which he 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) his response "[must have] involved intense 
fear, helplessness, or horror".  See Cohen v. Brown, 10 Vet. 
App. 128, 141 (1997) citing the American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  Although he may have 
been ridiculed, there is no indication that he suffered a 
threat to his physical integrity.  In addition, the diagnosis 
of PTSD resulting from the April 2002 VA psychological 
evaluation was based on the flight incidents reported by the 
veteran, not the race discrimination.

Service connection for PTSD in this case requires probative 
medical evidence diagnosing the condition; a link, 
established by medical evidence, between the current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2004).  The veteran's claim is not substantiated 
by credible supporting evidence that the claimed in-service 
stressor(s) occurred, or probative evidence showing that he 
has PTSD.  The Board finds, therefore, that the criteria for 
a grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.

Hypertension and the Resulting Pontine Stroke

The medical evidence shows that the veteran had a pontine 
stroke in June 1993 that was caused by hypertension.  His 
claim is, therefore, supported by a current medical diagnosis 
of disability.  The evidence does not show, however, that he 
had hypertension in service, or that the hypertension is 
related to service or a service-connected disability.  
Hickson, 12 Vet. App. at 253; Wallin, 11 Vet. App. at 512.

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
that is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  To support a diagnosis of 
hypertension the blood pressure readings must be taken two or 
more times on at least three different days.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); 38 C.F.R. § 4.104, 
Diagnostic Code 7101(Note 1) (2004).

As previously stated, the veteran's service medical records, 
other than the report of his examination on separation from 
service, are not available.  The March 1959 separation 
examination shows that his blood pressure at that time was 
134/70.

The veteran testified that his elevated blood pressure 
readings were initially diagnosed as hypertension in 1976 or 
1978, at least 18 years after he was separated from service.  
He reported experiencing a number of symptoms during and 
since service, however, which he believes were manifestations 
of hypertension and "mini-strokes."  Those symptoms 
included feeling faint, dizziness, headaches, and fatigue.  
He denied having sought any medical treatment for these 
symptoms prior to 1976.  

As an initial matter the Board finds that the evidence does 
not show that hypertension became manifest to a degree of 
10 percent or more within one year of the veteran's 
separation from service.  Consideration of the presumptive 
provisions applicable to chronic diseases does not, 
therefore, support a grant of service connection.  See 
38 C.F.R. §§ 3.307, 3.309 (2004).

As a lay person the veteran is competent to provide evidence 
of observable symptoms.  Savage v. Gober, 10 Vet. App. 488, 
496 (1997).  He is not, however, competent to provide 
evidence of a medical diagnosis, or to relate those symptoms 
to a given cause.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  His statements are not, therefore, probative of the 
symptoms being manifestations of hypertension or a stroke, or 
that the hypertension had its onset during service.

The veteran also contends that, regardless of whether his 
hypertension was manifest during service, the hypertension 
was caused by his exposure to radar in service.  The RO 
requested verification of his claimed exposure to radar (non-
ionizing radiation) from the NPRC, and the NPRC determined 
that there was no evidence of such exposure.  The fact that 
he was an aircraft control and warning operator does not 
entail his exposure to the actual radar.  The Board finds, 
therefore, that the probative evidence indicates that he was 
not exposed to harmful non-ionizing radiation (radar) during 
service.

The veteran also contends that the hypertension was caused by 
PTSD.  As shown above, the Board has denied entitlement to 
service connection for PTSD.  There is no basis, therefore, 
for establishing secondary service connection for 
hypertension.

In summary, the evidence shows that the veteran has 
hypertension, and that he suffered a pontine stroke in June 
1993 as a result of the hypertension.  His claim is not, 
however, supported by probative evidence of an in-service 
injury, or medical evidence of a nexus between the 
hypertension and an in-service disease or injury.  The Board 
finds, therefore, that the criteria for a grant of service 
connection are not met, and that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hypertension and the resulting pontine stroke.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.

The claim of entitlement to service connection for 
hypertension and the resulting pontine stroke is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


